Citation Nr: 1204803	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to a rating in excess of 30 percent for sarcoidosis.

3.  Entitlement to a rating in excess of 10 percent for gastritis with duodenitis.

4.  Entitlement to service connection for gastroesophageal reflux (GERD).

5.  Entitlement to service connection for a bilateral toenail infection, claimed as onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to August 1986 as well as from October 1990 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's claims for an increased rating for sarcoidosis, gastritis and flat feet.

Jurisdiction over these matters was transferred to the Roanoke, Virginia RO immediately after the issuance of the July 2007 rating decision.

The Veteran also appeals from a July 2008 rating decision issued by the Roanoke, Virginia RO which denied his claims for service connection for GERD and onychomycosis.

In a January 2011 rating decision, a 10 percent rating was assigned for the Veteran's bilateral pes planus, effective December 29, 2006.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Subsequent to the issuance of the January 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived by the Veteran's representative in a November 2011 Informal Hearing Presentation.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for "probable hepatic" was raised by the Veteran in a June 1996 claim.  The Veteran also appears to raise the issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected sarcoidosis, in a September 2011 statement.  These claims do not appear to have adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for bilateral pes planus, sarcoidosis and gastritis with duodenitis as well as entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record establishes that the Veteran developed a bilateral toenail infection as a result of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a bilateral toenail infection, namely onychomycosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection, all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Toenail Infection Claim

The Veteran contends that his onychomycosis was misdiagnosed as tinea versicolor by the September 1996 VA examiner and that this infection was the result of his service.

A September 1990 service entrance examination was negative for any relevant abnormalities and the Veteran denied foot trouble in an accompanying Report of Medical History (RMH).  In June 1991, a severe fungal infection with pseudomonas overgrowth of the left foot was assessed following the removal of a cast.  A rash on the shoulders, neck and chest area was assessed as tinea versicolor in June 1991.

 A September 1995 Medical Board examination was negative for any relevant abnormalities and the Veteran reported fallen foot arches in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to onychomycosis or a toenail infection.

A September 1996 VA general medicine examination reflected the Veteran's reports that he had been treated for tinea versicolor during service.  Physical examination revealed a fungal infection of the toenails bilaterally.  Following this examination, a diagnosis of a history of tinea versicolor was made.

In a March 2007 statement, the Veteran wrote that his toenails were dark in color, thick, cracked, broken and often hurt.  He had treated the condition with various creams and powders without success.  This problem began while he was serving in Korea and resulted from contact with the shower stall floors.

A March 2007 VA treatment note indicated that there was drainage, erythema and swelling with no odor on the right distal hallux ingrown nail.  All toenails were thick, elongated, yellow and crumbly bilaterally.  Assessments of right distal hallux paronychia and bilateral onychomycosis in toenails one through five were made.

A May 2007 VA examination reflected the Veteran's reports of onychomycosis since 1992.  His current symptoms included constant yellowish nail discoloration and bilateral nail thickening.  These symptoms were treated with Lamisil.  Physical examination revealed tinea unguium that affected every toe of both feet without associated systemic disease.  Following this examination, a diagnosis of bilateral tinea unguium was made.  No opinion regarding the etiology of this disability was offered.

A September 2007 VA treatment note indicated that onychomycosis was present in the toe nails.

A June 2011 private podiatry treatment note found onychomycosis and dystrophic toenails, one through five, bilaterally.  There were no other pigmented lesions, ulcerations or rashes.  Lamisil or other topical therapy was not recommended as the Veteran's toenails were pain free.

The Veteran has a current disability as he has been diagnosed with bilateral toenail infections, including onychomycosis and tinea unguium.  In order for this current disability to be recognized as service connected, there must be a link between thus condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

Service treatment records document a severe fungal infection of the left foot.  A September 1996 VA examination, conducted approximately two months after service discharge, revealed a bilateral fungal infection of the toenails.  A May 2007 VA examination diagnosed the Veteran with bilateral tinea unguium of the toenails but did not offer an opinion regarding its etiology.  No other medical opinion regarding the etiology of this disability has been submitted.  The Veteran's statements regarding a continuity of symptomology are credible and consistent with the clinical evidence of record.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a bilateral toenail infection, namely onychomycosis, have been met.  38 U.S.C.A.      § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.


ORDER

Entitlement to service connection for a bilateral toenail infection, namely onychomycosis, is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Service treatment records document the Veteran's complaints of epigastric pain in May 1992 and a September 1996 upper gastrointestinal series revealed a deformed bulb consistent with chronic peptic ulcer disease.  A May 2007 VA examination reflected the Veteran's reports of GERD symptoms since 1992 but did not diagnose him with such a disability.  An assessment of chronic dyspepsia was made in an April 2010 VA examination, with the examiner noting that an evaluation for GERD must be conducted.  A review of the Veteran's claims file was negative for such an evaluation and an opinion regarding the etiology of such any condition was not obtained.  A new VA examination is therefore required to adjudicate the Veteran's claim for service connection for GERD.

The Veteran is notified that this examination is necessary to evaluate the instant claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

In September 2011, the Veteran submitted some updated VA treatment records from the VA facility in Durham, suggesting that he has received recent treatment.  Records dated through October 2009 from the VA facility in Hampton are located in the claims file and there are no updated electronic treatment records.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

In addition, the Veteran reported that he had applied for Social Security Administration (SSA) benefits in an April 2007 VA treatment note.  He reported being on "disability" in an April 2010 VA examination.  The basis of this application is not clear.  These records are potentially pertinent to the claims of entitlement on appeal.  The Court of Appeals for Veterans Claims (CVAC) has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records should therefore be obtained.

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with the Veteran's application for benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's VA treatment records, including for any treatment received at the VA facility in Durham.  Treatment records dated through October 2009 from the VA facility in Hampton are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

3.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed GERD.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed GERD?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since August 2007.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed GERD had its onset during the Veteran's periods of active duty service, including from May 1986 to August 1986 and from October 1990 to July 1996; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the Veteran's May 1992 complaints of epigastric pain and the September 1996 upper gastrointestinal series findings.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


